Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are pending and under examination.

Priority
This application is a U.S. National Stage application, and claims priority of International Application No. PCT/KR2019/013389, filed October 11, 2019, which claims priority of Korean Application No. 10-2018-0122155, filed October 12, 2018.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 4/12/2021, 02/25/2022, 03/10/2022 and 06/23/2022  has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Objections
Claim 3 is objected to because of the following informalities:  the term “a following” in line 2 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Written Description rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to an invention where any histone deacetylase (HDA) inhibitor generally is combined with methotrexate (MTX) in a composition used for the treatment of any inflammatory rheumatic diseases. However, the specification fails to adequately describe the claimed invention as generically presented.  The lack of written description is exacerbated by 1) the many different species of inhibitors of histone deacetylase having unrelated structures such as an antibody, a nucleic acid, an aliphatic acid, etc. and 2) the many inflammatory rheumatic disease species.

The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’) 
Mere indistinct terms (such as “histone deacetylase inhibitor” used herein), however, may not suffice to meet the written description requirement. This is particularly true when a compound is claimed in purely functional terms. See Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886 (CAFC 2004) at 1892, stating:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).

Conversely, a description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). This is analogous to enablement of a genus under Section 112(a), by showing the enablement of a representative number of species within the genus. 
A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus as claimed. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See MPEP § 2163. However, the genus of “histone deacetylase inhibitor” comprises substantial variance and encompasses agents unrelated by structure, physical and/or chemical properties.  The term “histone deacetylase inhibitor” reads on an agent that may inhibit histone deacetylase and encompass different molecular structures such as a small inhibitor molecules, a peptide, an antibody, an antigen binding fragment of an antibody, a nucleic acid, an aliphatic acid, a hydroxamic acid, a benzamide, depudecin, and an electrophilic ketone. See Vallot et al. (US 20120282167 A1), [0047]. Small molecule inhibitors vary widely and include chemical structures that are very dissimilar and include azaindole derivatives Lee et al. (US 2016/0289230), substituted indole alkyl amino derivatives Verdonck (US 20090124646 A1), sulfonyl-derivatives van Emelen (US 20050113373) etc. Clearly, the genus “histone deacetylase inhibitor” has substantial variance and chemical characteristics. 
Similarly, the genus “inflammatory rheumatic diseases” encompasses more than 200 diseases. See D.F. Bruce, PhD (“Rheumatology and Rheumatic Diseases.” Rheumatic Diseases: Types, Causes, and Diagnosis (webmd.com). WebMD.com (2021); https://www.webmd.com/rheumatoid-arthritis/an-overview-of-rheumatic-diseases#:~:text=Common%20Rheumatic%20Disorders,-Years%20ago%2C%20conditions&text=Now%20there%20are%20more%20than%20200%20distinct%20rheumatic%20diseases.) – particularly p. 2 . Some of the most common include:
Osteoarthritis
Rheumatoid arthritis (RA)
Lupus
Spondyloarthropathies -- ankylosing spondylitis (AS) and psoriatic arthritis (PsA)
Sjogren’s syndrome
Gout
Scleroderma
Infectious arthritis
Juvenile idiopathic arthritis
Polymyalgia rheumatica.
See Id.

Each of these have their own separate distinct etiology and pathophysiology.

Here, the specification does not provide a reasonably representative disclosure of useful “histone deacetylase inhibitors” generally, a potentially huge genus inclusive of many different compounds having widely divergent structures and functions. Specifically, the specification discloses only a limited number of histone deacetylase inhibitor species at pp. 7-18, and these are not viewed as being reasonably representative of the genus in its claimed scope because no readily apparent combination of identifying characteristics is provided, other than the disclosure of those specific species as examples of the claimed genus. Moreover, regarding the actual treatment of inflammatory rheumatic diseases as claimed, the specification only provides data for only a few compounds, which are compounds 374, 413, 484, 530 and 652. Thus, it is clear that the specification does not describe a representative number of 1) species of histone deacetylase inhibitors for treating or preventing inflammatory rheumatic diseases  as claimed or 2) species of inflammatory rheumatic diseases.

The lack of written description for compounds of formula (I) is exacerbated by the claimed definition for multiple variables of formula (I).  For instant, variable Z can be selected from phenyl, pyrimidine, pyridine, pyridazine, pyrazine, thiazole and oxazole, which may substantially change the structure of the compound of formula I.  
The lack of description for compounds encompassed by the broad definition for variables of formula (I) is illustrated by the very low number of actual species exemplified for treating an inflammatory rheumatic disease as only compounds 374, 413, 484, 530 and 652 are shown in working examples for the claimed invention.  The compounds of the current invention are used as preferential inhibitors of the histone deacetylase and are therefore useful to treat inflammatory diseases like rheumatoid arthritis and its complications, e.g. pericarditis, pulmonary fibrosis, peripheral neuritis, etc.  See page 1.  One of ordinary skill in the art would not recognize that Applicant had possession of the broad generic invention at the time the invention was made. In this regard, Sheridan (J. Chem. Inf. Comput. Sci., 2002, vol. 42, pp. 103-108) teaches the most common chemical replacements in drug like compounds and the substitution of a phenyl group for a naphtha[2,3,b]furan for instance would not be a common replacement that would render similar drug-like activities.  Further, it is known that “seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response).  In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound.  It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound.  Thus, although the new analog may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable.” J. G. Cannon Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784.  Therefore, there is a lack of adequate written description for the generic invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vojinovic et al. (ARTHRITIS & RHEUMATISM; Vol. 63, No. 5, May 2011, pp 1452–1458. DOI 10.1002/art.30238.)

Claimed invention
Claim 1 is drawn to a pharmaceutical composition containing a histone deacetylase (HDA) inhibitor and methotrexate. Claim 7 is drawn to a method for preventing or treating inflammatory rheumatic diseases including administering a therapeutically effective amount of a composition containing a pharmaceutical composition containing a histone deacetylase inhibitor and a methotrexate.

Prior art
Compositions containing either methotrexate or histone deacetylase (HDA) inhibitors were already known to be useful separately for treating idiopathic juvenile arthritis (JIA), which is a rheumatic inflammatory disease. For example, Vojinovic teaches methotrexate (MTX) is a known treatment options for JIA. Indeed, it is considered to be the gold standard for JIA. See abstract; p. 1457, first column, second paragraph under ‘Discussion’. Vojinovic points out the increasing evidence that HDA inhibitors exhibit antiinflammatory properties. See p. 1452, last full paragraph. Vojinovic undertook a study to evaluate the safety of the orally active histone deacetylase inhibitor, givinostat (ITF2357), and its ability to affect the disease. After 12 weeks, givinostat exhibited significant therapeutic benefit in patients with systemic-onset JIA, particularly with regard to the arthritic component of the disease, and showed an excellent safety profile. See abstract. 

While Vojinovic teaches that givinostat and methotrexate are agents useful separately for treating JIA, Vojinovic does not expressly teach 1) a pharmaceutical composition comprising both givinostat and methotrexate or 2) the treatment of JIA using a pharmaceutical composition comprising both givinostat and methotrexate.

However, one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Vojinovic teaches that each one of givinostat and MTX are useful in compositions for treating JIA. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069. Therefore, at the time the application was file, the artisan would have found it to be prima facie obvious to combine givinostat and methotrexate in a composition as recited in instant Claim 1 and administer it to a patient in effective amounts to treat JIA, an inflammatory rheumatic disease as recited in instant Claim 7. 

Regarding Claim 5, JIA is also known as “juvenile rheumatoid arthritis”. Thus, the recitation of “rheumatoid arthritis” in the claim is met.

Regarding Claim 6, Vojinovic teaches the oral administration of the composition for treating JIA. See abstract.

Regarding method of preventing or treating inflammatory rheumatic diseases in Claim 7, as outlined above, Vojinovic suggests givinostat and MTX are useful in compositions for treating JIA, an inflammatory rheumatic disease.

B.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vojinovic et al. (ARTHRITIS & RHEUMATISM; Vol. 63, No. 5, May 2011, pp 1452–1458. DOI 10.1002/art.30238), as applied to Claims 1 and 5-7, taken further in view of  Lee et al. (WO 2014/178606 – submitted by Applicant with IDS 4/12/2021).

Claimed invention
Claims 2-4 further limit the structure of the histone deacetylase (HDA) inhibitor of Claim 1 to a compound of formula (I). 

Prior art
While Vojinovic teaches that the histone deacetylase inhibitor, givinostat, and methotrexate are agents useful separately for treating JIA and suggests their combination in a composition for treating the inflammatory rheumatic disease, JIA, Vojinovic does not expressly teach the claimed histone deacetylase inhibitors of formula (I).

However, histone deacetylase inhibitors of instant formula (I) were already known to be useful in pharmaceutical compositions to provide therapeutic efficacy by inhibiting histone deacetylase (HDA). Lee teaches compounds of general formula (I) 
    PNG
    media_image1.png
    152
    229
    media_image1.png
    Greyscale
. See [18]. By inhibiting HDA, these compounds are effective against HDA-mediated diseases including inflammatory diseases, rheumatic diseases and others. See abstract; see also paragraph bridging pp. 1 and 2.

Lee specifically teaches Compound 374 at p. 18, paragraph 171:
    PNG
    media_image2.png
    50
    550
    media_image2.png
    Greyscale
.
The compound having this IUPAC name has the following structure: 
    PNG
    media_image3.png
    321
    738
    media_image3.png
    Greyscale
. This compound meets the formula claimed and is similarly referred to as “Compound 374” or “SM374” in the instant specification. See p. 9, last compound structure; see also last line of p. 23. Compound 374 was used to treat arthritis in Lee’s working examples. See [1914], [1918], [1919], [1922]; see also Fig. 4.

One of ordinary skill in the art would have found it obvious to treat JIA with methotrexate and an HDA inhibitor such as Compound 374 because Vojinovic suggests a composition containing an HDA inhibitor and MTX for treating JIA and Lee teaches HDA inhibitors such as Compound 374 are useful for treating inflammatory and rheumatic diseases. The artisan would have sought to take advantage of the HDA-inhibitory effectiveness of Compound 374 given that both Vojinovic and Lee points to the usefulness of HDA inhibition as a strategy for treating an inflammatory rheumatic disease. Therefore, at the time the application was file, the artisan would have found it to be prima facie obvious to combine Compound 374 and methotrexate in a composition as recited in instant Claim 1 and administer it to a patient in effective amounts to treat JIA, an inflammatory rheumatic disease as recited in instant Claim 7.

Regarding the defined structures in Claims 2-4, Compound 374 reads on these structures.


Closing
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629